Case 3:21-cr-00014-HEH Document 84 Filed 07/23/21 Page 1 of 8 PagelD# 712

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
UNITED STATES OF AMERICA

Vv.

)

)

)
) Criminal Action No. 3:21crl4-—HEH

KWAMANE TEASHAWN HENDRICK, )

)

Defendant. )

MEMORANDUM OPINION
(Denying Motion to Dismiss as Sanction for Brady Violation)

This matter is before the Court on Kwamane Teashawn Hendrick’s (“Defendant’’)
Motion to Dismiss Count 2 as Sanction for Brady Violation (“Motion to Dismiss,” ECF
No. 58), filed on June 24, 2021. Defendant claims that the Government has failed to
disclose exculpatory evidence as required by Brady v. Maryland, 373 U.S. 83 (1963) and
its progeny. Under the Due Process Clause, the prosecution is required to disclose
evidence that is favorable, such as exculpatory or impeachment evidence. Giglio v.
United States, 405 U.S. 150, 154-55 (1972); Brady, 373 U.S. at 87.! The Government
maintains that, regardless of whether this evidence was exculpatory, it was disclosed
before trial and Defendant was not prejudiced by its late disclosure. The parties have
submitted memoranda in support of their respective positions, and the Court heard
evidence and argument on June 30, 2021. For the reasons that follow, the Court will

deny the Motion.

 

1 A discovery order was entered pursuant to Federal Rule of Criminal Procedure 5(f) and the Due
Process Protections Act, Pub. L. No 116-182, 134 Stat. 894 (Oct. 21, 2020), reminding the
Government of its prosecutorial obligations. (ECF No. 11.) Therefore, the Government had
ample notice of the requirement to disclose exculpatory and impeachment evidence.
Case 3:21-cr-00014-HEH Document 84 Filed 07/23/21 Page 2 of 8 PagelD# 713

The principal facts of this case are well-known to the Court. Defendant was
arrested on August 2, 2019, and was indicted for possession with intent to distribute
cocaine. (Mem. Op. Denying Mot. Suppress 1, ECF No. 41.) Officers from the
Richmond City Police Department (“RPD”) arrested Defendant after the culmination of a
two-month investigation into drug distribution at 2113 Keswick Avenue. (/d. at 8-9.)
One of the underpinnings of the probable cause supporting Defendant’s arrest was a
transaction that occurred between Defendant and an individual in a gray pick-up truck in
front of 2113 Keswick Avenue on August 2, 2019. (/d. at 9-10.) Defendant walked up
to the vehicle and had a brief conversation with a passenger, at which time a hand-to-
hand transaction was believed to have occurred. (/d. at 9.) RPD officers then followed
the vehicle and conducted a traffic stop. (/d.) One of the individuals in the pick-up was
found to have a white substance—which was later determined to be cocaine—in a lottery
ticket in his sock. (/d.) Because this vehicle had last stopped at 2113 Keswick Avenue,
the RPD officers believed that this individual obtained the cocaine from Defendant. (/d.
at 12-13.)

In his Motion to Dismiss, Defendant contends that new evidence has been
uncovered that calls into question the Government’s version of events. At the June 30,
2021 hearing, Defendant called Kenneth Barner (“Mr. Barner”) to testify. Mr. Barner
was a passenger in the pick-up stopped by RPD on August 2, 2019, driven by his friend
and coworker Reginald Freeman (“Mr. Freeman”). (Pretial Mot. Hr’g Tr. 12:11-14;
13:16-18; 17:17-24, ECF No. 83.) Mr. Barner and Mr. Freeman briefly stopped at the

house to say hello to Defendant, and Mr. Freeman had a brief conversation with
Case 3:21-cr-00014-HEH Document 84 Filed 07/23/21 Page 3 of 8 PagelD# 714

Defendant. (Ud. 17:17—24; 19:14-20:11.) The pick-up truck was later stopped, and, as a
result of the traffic stop, Mr. Barner was found to have cocaine in his sock and was
arrested. (/d. 13:19-24.) He stated that he was taken to the First Precinct located on 25th
Street and was questioned by officers. (/d. 14:4-5.) According to Mr. Barner, an officer
asked him if he had obtained the cocaine from Mr. Hendrick, to which Mr. Barner
responded that he did not. (/d. 14:12—18.) Mr. Barner thereafter declined to disclose
where he obtained the cocaine. (Ud. 14:19-25.)

In response, the Government produced two witnesses. The first, RPD Officer
Khalid Harris (“Officer Harris”), was the officer that arrested Mr. Barner. (/d. 36:4-6.)
Officer Harris indicated that he was informed by other officers that an individual in a
gray truck participated in a hand-to-hand transaction with Defendant, so he performed a
traffic stop on the vehicle. (/d. 36:7-13.) The front seat passenger, Mr. Barner, was the
focus of the stop. (/d. 36:14—-16.) Officer Harris searched all the vehicle’s occupants,
and, he discovered some U.S. currency and a folded-up lottery ticket containing what the
officer believed to be a controlled substance in Mr. Barner’s sock. Ud. 36:24-37:12.)
After arresting him and placing him in a patrol vehicle, Officer Harris asked Mr. Barner
if he wanted to help himself out. (id. 39:24-40:4; 49:15-50:19.) Officer Harris denies
asking Mr. Barner specifically about Defendant as it is not his practice to do so. (/d.
44:6-14.) Other than a logistical conversation to complete paperwork, Officer Harris did
not speak with Mr. Barner further and indicated that Mr. Barner made no statements

regarding where he obtained the drugs. (Jd. 57:22-53:10.)
Case 3:21-cr-00014-HEH Document 84 Filed 07/23/21 Page 4 of 8 PagelD# 715

The Government’s second witness was Officer Chris Williams (“Sergeant
Williams”), a night shift sergeant at the First Precinct. (fd 53:23-54:2.) On August 2,
2019, Sergeant Williams was called to the scene of the previously mentioned traffic stop
to transport Mr. Barner to the Justice Center. Ud. 54:17-55:14.) Sergeant Williams did
not hear any conversation between Officer Harris and Mr. Barner. (Vd. 59:13-60:7.)
Sergeant Williams did not speak with or interview Mr. Barner. (/d. 57:11-21.) In fact,
Sergeant Williams testified that he could not have conducted an interview or spoken with
Mr. Barner as it is difficult to hear through the plexiglass and metal barriers in the police
vehicle. (/d. 56:10-11.)

Defendant contends that the foregoing testimony is exculpatory because Mr.
Barner is “the only witness who could put drugs in [Defendant’s] hands.” (Mot. Dismiss
2-3.) The Government argues that it has already disclosed this information via the
incident report, wherein Officer Harris—consistent with his testimony—asserts that Mr.
Barner made no statements to him or any other officer. (Gov’t Opp’n 2, ECF No. 65.)
Furthermore, it is obvious that Mr. Barner, who the defense called as a witness, was
equally available to both the prosecution and defense.

Generally, Brady applies in three different situations, of which “[e]ach involves
the discovery, after trial of information which had been known to the prosecution but
unknown to the defense.” United States v. Agurs, 427 U.S. 97, 103 (1976) (emphasis
added). First is “the prosecutor’s knowing use of perjured testimony or, equivalently, the
prosecutor’s knowing failure to disclose that testimony used to convict the defendant was

false.” United States v. Bagley, 473 U.S. 667, 678 (1985). The second situation is
Case 3:21-cr-00014-HEH Document 84 Filed 07/23/21 Page 5 of 8 PagelD# 716

“where the defendant does not make a Brady request and the prosecutor fails to disclose
certain evidence favorable to the accused.” /d. at 680. The third and final situation
occurs “where the defense makes a specific request and the prosecutor fails to disclose
responsive evidence.” Jd. at 681. The prosecution, therefore, has a broad duty to disclose
exculpatory evidence, such that “the term ‘Brady violation’ is sometimes used to refer to
any breach of the broad obligation to disclose exculpatory evidence.” Strickler v.
Greene, 527 U.S. 263, 281 (1999).

To establish a Brady claim, “[t]he evidence at issue must be favorable to the
accused, either because it is exculpatory or because it is impeaching; that evidence must
have been suppressed by the State, either willfully or inadvertently; and prejudice must
have ensued.” /d. at 281-82. “Brady requires that the government disclose only
evidence that is not available to the defense from other sources, either directly or through
diligent investigation .... Nondisclosure, therefore, does not denote that no exculpatory
evidence exists, but that the government possesses no exculpatory evidence that would be
unavailable to a reasonably diligent defendant.” Barnes v. Thompson, 58 F.3d 971, 976
n.4 (4th Cir. 1995) (citations omitted). “Undisclosed evidence is material when its
cumulative effect is such that ‘there is a reasonable probability that, had the evidence
been disclosed to the defense, the result of the proceeding would have been different.’”
United States v. Sterling, 724 F.3d 482, 511 (4th Cir. 2013) (quoting Kyles v. Whitley,
514 U.S. 419, 433-34 (1995)). “A reasonable probability is one sufficient to undermine

confidence in the outcome.” Jd.
Case 3:21-cr-00014-HEH Document 84 Filed 07/23/21 Page 6 of 8 PagelD# 717

Despite Defendant’s contention that Mr. Barner’s testimony is material and
exculpatory and that the Government breached its Brady obligations by failing to disclose
the statements, the testimony does not rise to the level of a Brady violation. Mr. Barner
testified that he was specifically asked about obtaining cocaine from Defendant. Even if
this response rose to the level of exculpatory, it is debatable at this stage whether this
information is material.* First, this case has not yet gone to trial and this Court is unable
to determine the entire scope of both the Government’s and Defendant’s evidence and
what weight Mr. Barner’s testimony may carry in the final analysis. However, the
circumstances of Mr. Barner’s arrest was only one of several factors that implicated
Defendant.

Officers observed numerous hand-to-hand transactions—one of which was
captured on video camera—and, at the time of his arrest, Defendant had in his possession
a large quantity of folded-up lottery tickets and $896 in U.S. currency. (Mot. Suppress
Hr’g Tr. 109:17-23; 172:9-173:2, ECF No. 29.) This is in addition to the cocaine and
other paraphernalia discovered after Defendant’s arrest. (/d. 110:20-113:6.) There is no
way to forecast what weight Mr. Barner’s testimony would be given by the jury. Even
so, the police report indicated that Officer Harris asked Mr. Barner if he wanted to
provide the police with any information and Mr. Barner refused to do so. It is not

unreasonable for the prosecution to anticipate that defense counsel would interview Mr.

 

2 Mr. Barner informed the Court that he used crack cocaine the morning of the hearing (Pretrial
Mot. Hr’g Tr, 32:23-33:2), raising some doubt as to the reliability of his testimony. Moreover,
his testimony directly conflicts with the officer’s testimony. For example, Mr. Barner stated he
was taken to the First Precinct while the officers testified that he was taken to the Justice Center.
(Compare id. 14:4—5 with id. 54:17-55:14.)
Case 3:21-cr-00014-HEH Document 84 Filed 07/23/21 Page 7 of 8 PagelD# 718

Barner, since he was alleged to have obtained cocaine from Defendant. See Barnes, 58
F.3d at 976 n.4. The failure to disclose this information is not a Brady violation.

Regardless of whether this information is material or exculpatory, conspicuously
absent from the parties’ briefing is any authority warranting Brady sanctions when the
evidence at issue was made known to the defense prior to trial. To establish prejudice,
there must be “a reasonable probability that, had the evidence been disclosed to the
defense, the result of the proceeding would have been different.” Strickler, 527 U.S. at
280. Notably, Brady claims generally arise after trial. Agers, 427 U.S. at 103. In this
case, the information was discovered before trial, and Defendant will have ample
opportunity to use it at trial. See United States v. Smith Grading & Paving, Inc., 760 F.2d
527, 532 (4th Cir. 1985) (“No due process violation occurs as long as Brady material is
disclosed to a defendant in time for its effective use at trial.” (citing United States v.
Higgs, 713 F.2d 39 (3d Cir. 1983))). Moreover, even if there was prejudice, the Fourth
Circuit has emphasized that a motion to dismiss an indictment is an extreme remedy that
is only available if the court cannot craft an alternate solution. United States v. Collins,
415 F.3d 304, 311 (4th Cir. 2005) (stating that a motion for an extension of time rather
than a motion to dismiss the indictment is the appropriate remedy for late Brady
disclosure). Here, the Court granted Defendant’s Motion to Continue Trial based on Mr.
Barner’s unavailability on the initial trial date. Thus, even if there was a hyper-technical
Brady violation, there was no prejudice to Defendant. Moreover, Defendant has received
the appropriate remedy—additional time to prepare for trial. See Smith Grading &

Paving, 760 F.2d at 532.
Case 3:21-cr-00014-HEH Document 84 Filed 07/23/21 Page 8 of 8 PagelD# 719

In sum, the Court finds that there has not been a Brady violation and that, even if
there was, it has been cured via the trial continuance. Accordingly, for all the
aforementioned reasons, the Motion to Dismiss will be denied.

An appropriate Order will accompany this Memorandum Opinion.

ye /s/

Henry E. Hudson
Senior United States District Judge

 

Date: oly 23, 202]

Richmond, Virginia
